EXHIBIT 10.2


Form of


Change in Control Agreement


January 16, 2009


[Name]
[Address]


 
Dear _____________:
 
The L.S. Starrett Company (the “Company”) considers it important and in the best
interests of its stockholders to foster the continuous employment of key
management personnel.  In this connection, the Board of Directors of the Company
(the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders.
 
The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of certain members of the
Company's management, including you, to their assigned duties in the face of
potentially distracting circumstances arising from the possibility of a change
in control of the Company.
 
In order to motivate you to remain in the employ of the Company in your current
management position, the Company agrees that you shall receive the benefits set
forth in this letter agreement (the “Agreement”) in the event your employment in
your current management position with the Company is terminated under the
circumstances described below subsequent to a Change in Control of the Company.
 
1.  
Term of this Agreement.  The term of this Agreement (the “Term”) shall commence
on the date hereof and shall continue in effect through June 30, 2010; provided,
however, that on July 1, 2010 and each July 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than June 15 of such year, the Company shall have given written notice
that it does not wish to extend this Agreement (provided that no such notice may
be given during the pendency of a potential Change in Control of the Company);
and, provided further, that if a Change in Control of the Company shall have
occurred during the original or extended Term of this Agreement, this Agreement
shall continue in effect for a period of not less than twenty-four (24) months
beyond the month in which such Change in Control occurred. Notwithstanding the
termination of your employment, any obligations hereunder which by their terms
continue shall survive such termination. This Agreement does not constitute a
contract of employment. Any termination of your employment by the Company or by
you during the Term shall be communicated by a written notice of termination
(“Notice of Termination”) to the other party hereto in accordance with Section
8. The “Date of Termination” shall mean the effective date of such termination
as specified in the Notice of Termination; provided, however, that no such
Notice of Termination shall specify an effective date more than one hundred
eighty (180) days after the date of such Notice of Termination nor, except in
the event of a termination for Cause or Good Reason, less than thirty (30) days.

 
2.  
Certain Definitions. As used herein, the following terms shall have the
following respective meanings:

 
 
 

--------------------------------------------------------------------------------

 
(a)  
Change in Control. For purposes of this Agreement, a “Change in Control” shall
occur or be deemed to have occurred only if any of the following events occur:

 
(i)  
any “person”, as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (other than the Company,
any group of persons which includes you, any employee benefit plan of the
Company, any entity owned directly or indirectly by the stockholders of the
Company in substantially the same proportion as their ownership of stock of the
Company, or any other person owning thirty (30) percent or more of the combined
voting power of the company as of the date hereof) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing in the aggregate thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding voting securities or more than fifty percent (50%) of the total fair
market value of the Company; or

 
(ii)  
a majority of the members of the Board (as of the date hereof, the “Incumbent
Board”) is replaced during any 12 month period (except as a result of a
transaction with any group of persons which includes you), provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 
(iii)  
the stockholders of the Company approve a merger or consolidation of the Company
with any other entity, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than thirty
percent (30%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected solely to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) increases the percentage held of the combined voting
power of the Company's then outstanding securities, or (C) a merger or
consolidation with any affiliate of yours; or

 
(iv)  
the consummation of transactions contemplated by a resolution of the Board
whereby any person or persons (except a related person as provided in Section
1.409A-3(i)(5)(vii)(B) of the Treasury Regulations issued under Section 409A)
acquire all or substantially all of the assets of the Company, whether in a
single transaction or series of transactions during the 12 month period ending
on the date of the most recent acquisition by such person or persons; or

 
(v)  
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale, lease, exchange or disposition by the
Company of all or substantially all of the Company's assets.

 
(b)  
Cause. The following shall constitute cause for termination of your employment:

 
 
 

--------------------------------------------------------------------------------

 
(i)  
the material failure by you to perform your duties (other than any such failure
resulting from your incapacity due to physical or mental illness) that, if
capable of being cured, has not been cured within ten (10) days after notice to
you setting forth in reasonable detail the manner in which you have not
performed your duties; or

 
(ii)  
conviction of or plea of guilty or nolo contendere to a felony or any other
crime involving dishonesty, fraud or moral turpitude; or

 
(iii)  
deliberate dishonesty with respect to the Company or any of its affiliates; or

 
(iv)  
being found liable in any SEC or other civil or criminal securities law action,
or the entry of any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability); or

 
(v)  
breach of your fiduciary duties to the Company which may reasonably be expected
to have a material adverse effect on the Company; or

 
(vi)  
obstructing or impeding, or failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity; or

 
(vii)  
violation of any nondisclosure, nonsolicitation, non-hire, or noncompete
agreement or policy that is applicable to you which violation may reasonably be
expected to have a material adverse effect on the Company or its reputation; or

 
(viii)  
violation of any policy of the Company that is generally applicable to all
employees or officers of the Company including, but not limited to, policies
concerning insider trading, workplace violence, discrimination, or sexual
harassment, or the Company’s code of conduct, that you know or reasonably should
know could reasonably be expected to result in a material adverse effect on the
Company or its reputation; or

 
(ix)  
willful action or gross negligence that results in any restatement of earnings
of the Company; or

 
(x)  
unlawful conduct pertaining to the Company or any of its affiliates involving a
criminal act; material or conscious falsification or unauthorized disclosure of
important records or reports; embezzlement or unauthorized conversion of
property; violation of conflict of interest or vendor relations policies,
willful disclosure of significant trade secrets or other information likely to
be used to the detriment of the Company.

 
(c)  
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean, without
your written consent, the occurrence within ninety (90) days immediately prior
to your giving the Company notice of the following circumstances, except that no
such circumstance shall constitute "Good Reason" in the event that the Company
remedies the condition within 30 days of its receipt of such notice, and
provided that your separation of service occurs within two years after the
occurrence of such circumstance;

 
 
 

--------------------------------------------------------------------------------

 
(i)  
a material decrease in the nature and scope of authority, powers, functions, and
duties exercised by you immediately prior to a Change in Control, including,
without limitation, any adverse change in your status or position as an employee
of the Company as a result of a material diminution in your duties or
responsibilities or the assignment to you of any duties or responsibilities
which are materially inconsistent with such status or position(s) (other than
any isolated and inadvertent failure by the Company that is cured promptly upon
your giving notice), or any removal of you from or any failure to reappoint or
reelect you to such position(s) (except in connection with the termination of
your employment for Cause, Disability or Retirement or as a result of your death
or by you other than for Good Reason); or

 
(ii)  
any reduction in your annual base salary from that in effect immediately prior
to the Change in Control (other than a fifteen percent (15%) or less reduction
in base salary imposed on all key management personnel who have an agreement
with the Company similar to this Agreement); or

 
(iii)  
the Company requiring you to be based at an office that is both more than fifty
(50) miles from where your office is located immediately prior to the Change in
Control and further from your then current residence except for required travel
on the Company’s business to an extent substantially consistent with the
business travel obligations which you undertook on behalf of the Company prior
to the Change in Control; or

 
(iv)  
any other breach or inaction that constitutes a material breach by the Company
of this Agreement, including breach of the covenant in Section 4(e) below.

 
(d)  
Disability. If, as a result of incapacity due to physical or mental illness, you
shall have been absent from the full-time performance of the essential functions
of your position with the Company for three (3) consecutive months or for six
(6) months in any twelve (12) consecutive month period and, within thirty (30)
days after written Notice of Termination is given to you, you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for “Disability.”

 
(e)  
Plan.  For purposes of this Section 2, “Plan” shall mean any compensation plan,
program or policy of the Company intended to benefit employees.

 
3.  
Change in Employment Status.

 
(a)  
Any termination of your employment by the Company or by you following a Change
in Control during the Term shall be communicated by a Notice of Termination to
the other party hereto in accordance with Section 8, which Notice of Termination
shall specify the provisions of this Agreement, if any, upon which such
termination is based.

 
(b)  
You shall be entitled to the benefits provided in Section 4 if, and only if, the
following event (a “Trigger Event”) occurs: a Change in Control shall have
occurred during the Term and your employment with the Company is subsequently
terminated or terminates for any reason within twenty-four (24) months after
such Change in Control, unless such termination is:

 
(i)  
because of your death or Disability, or

 
(ii)  
by the Company for Cause, or

 
(iii)  
by you other than for Good Reason.

 
 
 

--------------------------------------------------------------------------------

 
4.  
Compensation and Benefits Upon Termination.

 
(a)  
Subject to the provisions of Section 6, in the event of the occurrence of a
Trigger Event, the Company will pay to you within thirty (30) days of the Date
of Termination a lump sum amount equal to the aggregate of:

 
(i)  
one and one-half times your annual base salary at the rate in effect immediately
prior to the Trigger Event (or such higher rate as may have been in effect
within the ninety (90) days prior to the Notice of Termination); and

 
(ii)  
one and one-half times the annualized amount equal to the average annual cash
bonus paid to (or accrued for) you by the Company during the three (3) full
years preceding such Trigger Event or such shorter period of your employment
divided by the lesser of three (3) or the period of your employment (expressed
in years and any fraction thereof).

 
(b)  
(i) For the period terminating eighteen (18) months after the Trigger Event,
(the “Benefit Termination Date”), the Company shall maintain in full force and
effect, for the continued benefit of you, your spouse and your dependents, all
insured and self-insured employee medical, dental, and prescription drug plans
in which you were eligible to participate immediately before the Trigger Event,
provided that your continued participation is possible under such plans and you
continue to pay the contribution amounts that the Company customarily charges
employee participants in such plans for such coverage.  If and to the extent
that your continued participation is NOT possible under one or more of such
plans, you, your spouse and/or dependents may elect COBRA health care
continuation coverage under that plan or those plans, provided that the Company
shall pay the COBRA premium costs for such coverage, and if such COBRA coverage
is not available or can only be provided for a period that terminates before the
Benefit Termination Date, in each case for reasons other than discretionary acts
by you, your spouse and/or dependents, then the Company shall pay you in a lump
sum cash payment on the first day of each month during the period that begins on
the date that such coverage is not available or cannot be provided and ends on
the Benefit Termination Date, equal to the COBRA premium (or the full monthly
premium cost, if no COBRA premium is prescribed) for coverage.

 
(ii) Additionally, in the event of a Trigger Event, the Company will pay to you
within thirty (30) days of your Date of Termination a lump sum cash payment
equal to the dollar amount defined in paragraph (A) reduced by the dollar amount
defined in paragraph (B) below.
 
(A)  
The lump sum cash present value, determined as of the Benefit Termination Date
using reasonable actuarial assumptions, of the accrued benefit payable to you at
your normal retirement date in the form of a single life annuity under the
Company’s pension plan as in effect on the Trigger Event, assuming that you are
continuously employed by the Company through the Benefit Termination Date and
receive compensation through that date at your rate of earnings in effect on the
date of the Trigger Event.

 
(B)  
The lump sum cash present value, determined as of the date that your employment
with the Company terminated using reasonable actuarial assumptions, of the
accrued benefit payable to you at your normal retirement date in the form of a
single life annuity under the Company’s pension plan.

 
 
 

--------------------------------------------------------------------------------

 
(c)  
The Company shall maintain with a reputable carrier directors and officers
liability coverage for your benefit with coverage amounts at least equal to
those in place prior to the Trigger Event and on terms at least as favorable as
the terms of such coverage prior to the Trigger Event.

 
(d)  
Immediately prior to a Change of Control, all of your then outstanding options
to purchase common stock of the Company shall be accelerated so that they shall
become immediately exercisable in full; provided, in the event of a Change of
Control as a result of a tender offer, such options shall become fully
exercisable in a timely manner such that you may participate in such tender
offer at any stage.

 
(e)  
The Company hereby covenants and agrees that in the event of a Change of Control
the Company and its successors and assigns will continue in effect any Plan (as
hereinafter defined, excluding any equity compensation plan) in which you are
participating at the time of the Change in Control of the Company (or Plans
providing you with at least substantially similar benefits in the aggregate),
and that it will not take any action, or fail to take any action, which would
adversely affect your continued participation in any of such Plans on at least
as favorable a basis to you as is the case on the date of the Change in Control
or which would materially reduce your benefits in the future under any of such
Plans or deprive you of any material benefit of such Plans enjoyed by you at the
time of the Change in Control.

 
5.  
Taxes.

 
(a)  
All payments to be made to you under this Agreement will be subject to required
withholding of federal, state and local income and employment taxes.

 
(i)  
Subject to the other provisions of this Section 5, in the event it shall be
determined that any payment or distribution by the Company to you or for your
benefit (whether paid or payable, distributed or distributable, including,
without limitation, the acceleration of vesting of any equity compensation or
other benefit or award, but determined without regard to any additional payments
required under this subparagraph (i)) (each, a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest or penalties are incurred by you with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
you shall be entitled to receive an additional payment (a “Gross-Up Payment”) in
an amount sufficient to pay the Excise Tax on the Payments plus any federal,
state, or local income taxes, employment taxes, and any Excise Tax imposed upon
the Gross-Up Payment.

 
(ii)  
Subject to the other provisions of this Section 5, all determinations required
to be made under this Section 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
used in arriving at such determination, shall be made by a certified public
accounting firm selected by the Company and reasonably acceptable to you (the
“Accounting Firm”), which shall be retained to provide detailed supporting
calculations both to the Company and you within 15 business days of the receipt
of notice from you that there has been a Payment, or such earlier time as the
Company requests.  If the Accounting Firm is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, the Company
shall have the right to appoint another nationally recognized accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be paid solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid by the Company to you
within five (5) days of the receipt of the Accounting Firm’s determination, but
in no event later than December 31st of the year following the year in which the
Excise Tax is remitted to the taxing authority.  Any determination by the
Accounting Firm shall be binding upon the Company and you.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which should have been made will not have been made by the
Company (“Underpayment”), consistent with the calculations required to be made
hereunder.  If the Company exhausts its remedies pursuant to subparagraph (i) of
this Section 5 and you thereafter are required to pay an Excise Tax in an amount
that exceeds the Gross-Up Payment received by you, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for your benefit.

 
 
 

--------------------------------------------------------------------------------

 
(iii)  
You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would result in an Underpayment.  Such notification
shall be given as soon as practicable but no later than ten (10) business days
after you are informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid or appealed.  You shall not pay such claim prior to the expiration of the
30-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies you in writing prior to
the expiration of such period that it desires to contest such claim, you shall:

 
(A)  
give the Company any information reasonably requested by the Company relating to
such claim;

 
(B)  
take such action in connection with contesting such claims as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

 
(C)  
cooperate with the Company in good faith in order to effectively contest such
claim; and

 
(D)  
permit the Company to participate in any proceedings relating to such claim;

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this
subparagraph (iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or to contest the claim
in any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs you to pay such claim
and sue for a refund, the Company shall advance the amount of such payment to
you, and shall indemnify and hold you harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for your taxable year with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to the amount of the Gross-Up Payment, and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
 
 
 

--------------------------------------------------------------------------------

 
(iv)  
If, after the receipt by you of an amount advanced by the Company pursuant to
this Section 5, you become entitled to receive any refund with respect to such
claim, you shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).

 
(v)  
Notwithstanding any other provision of this Section 5, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for your benefit, all or any portion of the
Gross-Up Payment, and the Executive hereby consents to such withholding.

 
6.  
Code Section 409A Legal Requirements.  This Agreement and the benefits provided
hereunder are intended to be exempt from or to comply with the requirements of
Section 409A of the Code and the Treasury Regulations and other applicable
guidance issued by the Treasury Department or Internal Revenue Service
thereunder (collectively, “Section 409A”), and shall be interpreted and
administered consistent with such intent.  To the extent required for compliance
with the requirements of Section 409A, references in this Agreement to a
termination of employment and similar or correlative terms shall mean a
“separation of service” within the meaning of Section 409A from the Company and
all other corporations and trades or businesses, if any, that would be treated
as a single "service recipient" with the Company under Section 409A.

 
Notwithstanding anything to the contrary in this Agreement, if you are a
“specified employee” as defined and applied in Section 409A of the Code as of
the Date of Termination, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A of the Code) which is payable on account of your
separation from service, and to the extent required by Section 409A of the Code,
no payments due under this Agreement may be made until the earlier of: (i) the
first day following the sixth-month anniversary of your Date of Termination, or
(ii) your date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum as soon as
administratively practicable following the sixth month anniversary of your Date
of Termination.  If you die on or after the Date of Termination and prior to the
sixth month anniversary of your Date of Termination, any amount delayed pursuant
to this Section 6 shall be paid to your estate or beneficiary, as applicable,
within 30 days following the date of your death.   For purposes of Section 409A
of the Code, each “payment” (as defined by Section 409A of the Code) made under
this Agreement shall be considered a “separate payment.”  For the avoidance of
doubt, all payments under this Agreement are to be paid no later than the last
day of the second taxable year following the taxable year of your Date of
Termination, in accordance with the separation pay exclusion described in
Section 1.409A-1(b)(9)(iii)(B) of the Treasury Regulations issued under Section
409A.  In the event that the amount payable under this Agreement exceeds the
amount specified in Section 1.409A-1(b)(9)(iii)(A) of such Regulations, the
portion of such payment which does not constitute deferred compensation will be
paid to you in accordance with the timing rules of Section 4 of this Agreement,
and only the portion of such payment which constitutes deferred compensation (if
any) will be subject to the 6-month delay described above.
 
If either party to this Agreement determines that this Agreement violates
Section 409A of the Code and that an amendment of this Agreement would avoid the
imposition on any person of additional taxes, penalties or interest under
Section 409A of the Code (a “Compliance Amendment”), then that party shall
propose the terms of the Compliance Amendment to the other party.  The parties
shall then in good faith negotiate the terms of any such proposed Compliance
Amendment.  If an agreement concerning the proposed Compliance Amendment cannot
be reached by the parties after the Company determines that a reasonable period
of time to consider the terms of the proposal has passed, then the Company shall
have the unilateral right to amend this Agreement to the extent the Company
deems such action necessary or advisable to avoid the imposition on any person
of additional taxes, penalties or interest under Section 409A of the Code.  Any
such Compliance Amendment shall be made in a manner which, to the maximum extent
the Company agrees or reasonably and in good faith determines to be possible,
retains the economic and tax benefits to you hereunder while not increasing the
cost to the Company of providing such benefits to you and shall not be a basis
for a resignation by you for Good Reason under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
7.  
Successors and Assigns; Binding Agreement.

 
(a)  
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company expressly to assume and agree to perform this Agreement
to the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain an assumption of
this Agreement prior to the effectiveness of any succession shall be a breach of
this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms as you would be entitled hereunder if you had
been terminated without Cause. As used in this Agreement, “Company” shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 
(b)  
This Agreement, and the your rights and obligations hereunder, may not be
assigned by you, nor may you pledge, encumber or anticipate any payments or
benefits due hereunder, by operation of law or otherwise.

 
The Company may assign its rights, together with its obligations, hereunder: (i)
to any affiliate; or (ii) to a third party in connection with any sale, transfer
or other disposition of all or substantially all of any business to which your
services are then principally devoted; provided, however, that no assignment
pursuant to this paragraph shall relieve the Company from its obligations
hereunder to the extent the same are not timely discharged by such assignee.
 
(c)  
This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if there
is no such designee, to your estate.

 
8.  
Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be duly given when
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the President of the Company,
at the Company's main office, and to you at the address shown above or to such
other address as either the Company or you may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

 
9.  
Miscellaneous.

 
(a)  
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 
 
 

--------------------------------------------------------------------------------

 
(b)  
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of The Commonwealth of Massachusetts.

 
(c)  
This Agreement may be amended, modified, superseded, canceled, renewed or
extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 
(d)  
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 
(e)  
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law.

 
(f)  
This Agreement replaces and terminates any prior agreement or understanding
between you and the Company with respect to the subject matter hereof.

 
 
 

--------------------------------------------------------------------------------

 
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.
 


Sincerely,


THE L.S. STARRETT COMPANY


By:_________________________








Agreed to this 16th day of January, 2009


______________________________
(Signature)
______________________________
(Print Name)
Address
_____________________________
_____________________________